Citation Nr: 0904122	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-19 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly pension.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.




REMAND

The Board has determined that further development action is 
required before the Board decides this appeal.  

The rating decision on appeal notes that pension entitlement 
should be granted administratively if income is within the 
limit.  The record does not reflect that the RO has 
undertaken development to determine if the veteran's income 
exceeds the limit for an award of pension benefits.  This 
should be done.  

The record includes a Social Security Administration (SSA) 
inquiry reflecting the veteran was awarded SSA disability 
benefits, effective from June 25, 1992.  Where there is 
actual notice to VA that the appellant is receiving 
disability benefits from SSA, VA has the duty to acquire a 
copy of the decision granting SSA disability benefits and the 
supporting medical documentation relied upon.  Murincsac v. 
Derwinski, 2 Vet. App. 363 (1992).

The Board also notes that the veteran has not been provided a 
VA examination since May 2006.  Therefore, the Board has also 
determined that the veteran should be afforded another VA 
examination. 
 
Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain the 
veteran's SSA disability records.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
other outstanding medical records 
pertinent to the veteran's claim.

3.  Then, the veteran should be provided a 
VA examination to determine the nature and 
extent of his disabilities and whether 
they render him housebound and/or in need 
of the regular aid and attendance of 
another person.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should furnish to the veteran a 
Supplemental Statement of the Case and 
afford him the requisite opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.  The veteran need take no 
action until he is otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




